Name: Commission Regulation (EEC) No 1380/91 of 24 May 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/64 Official Journal of the European Communities 25. 5 . 91 COMMISSION REGULATION (EEC) No 1380/91 of 24 May 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1282/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 Q, as last amended by Regulation (EEC) No 1317/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2 . However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 25 May 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 25 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0) OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 125, 20 . 5 . 1991 , p. 51 . O OJ No L 167, 25 . 7. 1972, p. 9 . ( «) OJ No L 201 , 31 . 7. 1990, p . 11 . 0 OJ No L 81 , 28 . 3 . 1991 , p . 62. ( «) OJ No L 126, 22. 5 . 1991 , p. 8 . O OJ No L 266, 28 . 9 . 1983, p. 1 . 25 . 5 . 91 Official Journal of the European Communities No L 130/65 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 (') 3rd period 8 (') 4th period 9 (') 5th period io o 1 . Gross aids (ECU): I  Spain 0,000 0,000 8,351 9,007 9,007 9,007  Portugal 25,383 25,183 15,321 15,977 15,977 15,977  Other Member States 18,413 18,213 8,351 9,007 9,007 9,007 2. Final aids : \ \ Seed harvested and processed in : \ \  Federal Republic of Germany (DM) 43,35 42,88 19,66 21,20 21,20 '21,20  Netherlands (Fl) 48,84 48,31 22,15 23,89 23,89 23,89  BLEU (Bfrs/Lfrs) 894,07 884,36 405,49 437,35 437,35 437,35  France (FF) 145,38 143,80 65,94 71,12 71,12 71,12  Denmark (Dkr) 165,35 163,55 74,99 80,88 80,88 80,88  Ireland ( £ Irl) 16,181 16,005 7,339 7,915 7,915 7,915  United Kingdom ( £) 14,095 13,936 6,177 6,698 6,698 6,680  Italy (Lit) 32 434 32 081 14710 15 865 15 865 15 796  Greece (Dr) 3 533,53 3 468,75 1 062,23 1 192,93 1 192,93 1 063,55  Spain (Pta) 0,00 0,00 1 426,83 1 515,88 1 515,88 1 499,08  Portugal (Esc) 5 350,53 5 309,50 3 267,20 3 401,81 3 401,81 3 361,76 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 0 3rd period 8 (') 4th period / 9 (') 5th period ioo 1 . Gross aids (ECU) : I  Spain 0,000 0,000 10,851 11,507 11,507 11,507  Portugal 27,883 27,683 17,821 18,477 18,477 18,477  Other Member States 20,913 20,713 10,851 11,507 11,507 11,507 2. Final aids : \ \ Seed harvested and processed in : \ llIl  Federal Republic of Germany (DM) 49,23 48,76 25,55 27,09 27,09 27,09  Netherlands (Fl) 55,47 54,94 28,78 30,52 30,52 30,52  BLEU (Bfrs/Lfrs) 1 015,46 1 005,75 526,88 558,74 558,74 558,74  France (FF) 165,12 163,54 85,68 90,86 90,86 90,86  Denmark (Dkr) 187,80 186,00 97,44 103,33 103,33 103,33  Ireland ( £ Irl) 18,378 18,202 9,536 10,112 10,112 10,112  United Kingdom ( £) 16,044 15,885 8,126 8,647 8,647 8,628  Italy (Lit) 36 837 36 485 19 113 20 269 20 269 20 200  Greece (Dr) 4 090,79 4 026,02 1 619,50 1 750,19 1 750,19 1 620,81  Spain (Pta) 0,00 0,00 1 809,07 1 898,12 1 898,12 1 881,32  Portugal (Esc) 5 872,22 5 831,19 3 788,89 3 923,50 3 923,50 3 883,45 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. No L 130/66 Official Journal of the European Communities 25. 5 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 2nd period 7 3rd period 8 (') 4th period 9 0 1 . Gross aids (ECU) : I  Spain 29,288 28,983 28,779 22,209 22,209  Portugal 38,244 37,944 37,744 29,335 29,335  Other Member States 26,004 25,704 25,504 17,095 17,095 2. Final aids : ll I (a) Seed harvested and processed in (2) : l I  Federal Republic of Germany (DM) 61,22 60,51 60,04 40,24 40,24  Netherlands (Fl) 68,98 68,18 67,65 45,35 45,35  BLEU (Bfrs/Lfrs) 1 262,66 1 248,09 1 238,38 830,07 830,07  France (FF) 205,32 202,95 201,37 134,98 134,98  Denmark (Dkr) 233,51 230,82 229,02 153,51 153,51  Ireland ( £ Irl) 22,852 22,588 22,412 15,023 15,023  United Kingdom ( £) 20,017 19,778 19,619 12,987 12,987  Italy (Lit) 46 805 45 276 44 924 30 112 30 112  Greece (Dr) 5 235,16 5 144,74 5 055,70 2 953,39 2 953,39  Portugal (Esc) 8 030,98 7 969,42 7 928,38 6 190,60 6 190,60 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 4 592,15 4 547,61 4 517,92 3 540,15 3 540,15  in another Member State (Pta) 4 652,72 4 608,99 4 579,84 3 614,01 3 614,01 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular to :  the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production ' (value of ECU 1) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM 2,057450 2,055770 2,054290 2,052960 2,052960 2,049660 Fl 2,320190 2,318590 2,317010 2,315410 2,315410 2,311320 Bfrs/Lfrs 42,325800 42,289400 42,262400 42,238200 42,238200 42,157500 FF 6,977060 6,972750 6,968430 6,963900 6,963900 6,950940 Dkr 7,869500 7,869060 7,867630 7,867250 7,867250 7,861080 £Irl 0,769366 0,769412 0,769228 0,769504 0,769504 0,769790 £ 0,694963 0,696061 0,696932 0,697691 0,697691 0,699265 Lit 1 529,55 1 531,13 1 532,82 1 534,43 1 534,43 1 540,14 Dr 225,65100 227,58800 229,87100 231,88500 231,88500 238,32000 Esc 180,18200 180,18800 180,46100 180,91700 180,91700 182,86100 Pta 127,66400 128,00900 128,29500 128,57200 128,57200 129,26100